Case 3:20-cv-03845-EMC Document 1-11 Filed 06/11/20 Page 1 of 3




               EXHIBIT 11
                             Case 3:20-cv-03845-EMC Document 1-11 Filed 06/11/20 Page 2 of 3
                                                                                       SONOS



                                                                                     Blog




                                                              Also available in: a   , ::, ~ .! :, 1 1, 1 1, =,ila, : :, ~
                                         Deezer Elite, TIDAL, 22tracks, Mixcloud, and Saavn are the latest music services available to
                                         stream wirelessly on Sanos.

                                         Since 2005, we've added 60 different music streaming services worldwide to Sonos, and we're
                                         taking this opportunity to highlight the five newest ones so you can continue with your music
                                         discovery at home. As your options increase, you can enjoy the one service of your choice or
                                         the few that will allow you to listen and explore exactly how you want to in every room of you r
                                         home.

                                         Using our universal search feature, you can explore across all your services at the same time
                                         -quickly and easily. Whether you're into services like Spotify, Tuneln, and SoundCloud or
                                         explore live sessions on Daytrotter and tastemaker playlists on Shuffler.FM, it's all there.

                                         Today, we're sharing five new services on Sonos: Deezer Elite, TIDAL, 22tracks, Mixcloud,
                                         and Saavn. Each one of which offers a range of features like high definition audio formats,
                                         handpicked station and playlist creation, and a new region of music discovery on Sanos.

                                         But how do you decide which one to try first? Think of the list of music services as a musical
                                         choose-your-own-adventure.




                                         (Click image to enlarge)

                                         In search of a higher quality stream to appreciate the details in your favorite tracks?
                                         Check out Deezer Elite or TIDAL Both offer CD quality ( 16- bit, 44.1 kHz, FLAC lossless)
                                         music streams so you can hear every detail, including that faint metallic ringing from the crash
                                         of cymbals and extra resonance from each strum of the guitar with both services.

                                         • Deezer Elite, exclusively available for listeners on Sonos, offers subscriptions for $9.99
                                           when purchased for a year or more and $14.99 when purchased monthly. The regular
                                           service price is $19.99.
                                         • TIDAL's high-definition streaming subscription costs $19.99/month.

                                         Not in the mood to build a playlist or just want someone else, like a professional DJ, to
                                         select your music for you?
                                         22tracks offers playlists curated by local DJs from Amsterdam, Brussels, London and Paris,
                                         while Mixcloud offers a new take on radio with huge collections of rad io shows, Podcasts and
                                                                                                                                               •
Document title: Listen on Sonos: Five New Music Services | Sonos Blog
Capture URL: https://blog.sonos.com/en/listen-on-sonos-five-new-music-services/
Capture timestamp (UTC): Wed, 10 Jun 2020 23:46:58 GMT                                                                                      Page 1 of 2
                        Q Case 3:20-cv-03845-EMC Document
                                                     SONOS1-11 Filed 06/11/20 Page 3 of 3
                                                     1 1 n:;;.:,c;:a1 c:;11LJVUI lVtJ'"tVlJtJCVI IIIU,,:)l\,,.U l .:>\,,.UVC I J   .:>C,IY l \,,.C,.:,.   111c;:y '-,C,llC,I l V U I I   II IU.:tU..


                                         enthusiasts looking to get their hands dirty searching for that perfect song. Both 22tracks and
                                         Mixcloud are free and available globally.

                                         Been searching for your favorite tracks in every corner of the world?
                                         Then we recommend the Indian-language and Bollywood songs brought to you by Saavn.
                                         They offer everything from newest songs to the hard-to-find classics w ith a catalogue that
                                         includes millions of tracks waiting to be streamed wirelessly throughout your home. The
                                         SaavnPro subscription is available to all globally for $3.99/month.

                                         Across all of your services, are you sick of hearing your kid's latest pop anthem?
                                         You can now add multiple accounts (up to 32) and easily toggle between them to keep your
                                         personal listing uniquely yours. Just because you've added your personal Spotify account, for
                                         example, doesn't mean that everyone else in the family needs to alter your finely tuned
                                         playlists with their favorites.

                                         To explore these and the additional services available on Sonos, select "Add Music Services"
                                         within your music menu on the Sonos App Stay on the lookout for more as we're always
                                         adding new services in both beta and general release.




                                                             IHMME t&IIN HEME if·1%iii




                                                                      Recommended reads




Document title: Listen on Sonos: Five New Music Services | Sonos Blog
Capture URL: https://blog.sonos.com/en/listen-on-sonos-five-new-music-services/
Capture timestamp (UTC): Wed, 10 Jun 2020 23:46:58 GMT                                                                                                                                                 Page 2 of 2
